DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission, filed on 25th of October of 2021, has been entered.

 Response to Amendment
The following detailed action acknowledges the amendments of the response filed on 25th of October of 2021. The amendments in the filed response have been entered. 
Claims 8 and 15 have been amended. 
Claims 1-7 are confirmed to have been cancelled. 
Claims 8-21 are pending in the application and the status of the application is currently pending. 


Claim Objections
Claims 8 and 15 are objected to because of the following informalities:  
In the first set of limitations of claim 8, after the preamble, recite receiving data over a communications network by one or more of the data processors that includes... The limitation is grammatically indefinite, where missing commas create an issue in interpretation. The suggested amendment is receiving data, over a communications network by one or more of the data processors,  includes… 
In the second set of limitations of claim 8 recite as tracking, by one or more data processors, accesses of a particular item... The processors have been defined at the beginning, and the antecedence is missing in these following recitations. Also, the accesses is recited further on in the claims as number of accesses, which is interpreted as a missed grammatical entry. The suggested amendment is tracking, by the one or more data processors, numbers of accesses of a particular item... A similar amendment applies to claim 15. 
In the third set of limitations of claim 8, starting with automatically compiling, the limitations recite …aggregating access data comprising numbers of accesses and... In reference to the previous suggested amendment, the limitation is suggested to be amended as …aggregating access data comprising the numbers of accesses and...
In the fourth set of limitations recite transmitting, by one or more data processors, the access data from the content distribution platform to the first content provider over the communications network in which impressions for the media content are characterized over two or more dimensions. It is unclear which element is characterizing the media content, which is interpreted as a missed grammatical entry. The suggested amendment is transmitting, by one or more data processors, from the content distribution platform to the first content provider over the communications network, the access data in which impressions for the media content are characterized over two or more dimensions.
Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: The term graphic user interface (GUI) is not positively recited. The Specification makes reference to an interface as shown in the Drawings, thus this informality is interpreted as a missing reference. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitations 
transmitting, by one or more data processors, the access data from the content distribution platform to the first content provider over the communications network in which impressions for the media content are characterized over two or more dimensions;
causing the access data to be characterized in a graphical user interface (GUI) having at least one GUI element for content selection by an attribute;
receiving user-generated input via the at least one GUI element selecting an attribute;
causing the access data to be characterized in the GUI as filtered by the selected attribute;
From these limitations, the term graphic user interface is not recited in the Specification, but is represented in the Drawings as interfaces for the interaction with a user. In view of this, the emphasized term characterized is not described clearly and it is unclear in the claim as to how the claimed invention is capable of characterizing media content in a graphical user interface.  Further, the claim does not provide the structural component that can cause the access data to be characterized.  This term makes the claim indefinite, and thus claim 8 and its dependent claims 9-14 are rejected for being indefinite.
Under the broadest reasonable interpretation, the term characterize is going to be interpreted as display as it would be used in a GUI. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 8-13 and 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spagna (US 2006/0089912, hereinafter “Spagna”), in view of Shen (US 2007/0112811, hereinafter “Shen”), in view of Ginter (US 8,639,625, hereinafter “Ginter”), in view of Gargi (US 2006/0173782, hereinafter "Gargi").
Regarding Claim 8, Spagna teaches 
providing access to content via a content distribution platform by which a plurality of content providers distribute a plurality of items of media content for users of the platform to access, the platform including a content database storing items of media content belonging to disparate content providers, each item of media content being associated with a media content characteristic and an access control parameter, the method being implemented by one or more data processors (“The control of Content usage is enabled through the End-User Player Application 195 running on an End-User Device(s). The application embeds a digital code in every copy of the Content that defines the allowable number of secondary copies and play backs. Digital watermarking technology is used to generate the digital code, to keep it hidden from other End-User Player Application 195, and to make it resistant to alteration attempts. In an alternate embodiment, the digital code is just kept as part of the usage conditions associated with the Content 113. When the Digital Content 113 is accessed in a compliant End-User Device(s), the End-User Player Application 195 reads the watermark to check the use restrictions and updates the watermark as required. If the requested use of the content does not comply with the usage conditions, e.g., the number of copies has been exhausted, the End-User Device(s) will not perform the request.” See Spagna in at least [0157])
receiving data, over a communications network by one or more of the data processors, which includes user requests for distribution of items of media content according to access control parameters of those items of media content (“147 The End-User Device(s) 109 request from the Content Hosting Facility 111, sending the corresponding License SC for the purchased Content 113.” See Spagna in [0256]);
tracking, by one or more data processors, [numbers of] accesses of a particular item of media content of a first content provider and a value of the access control parameter associated with those accesses (“The tracking of each use of Content 113 by the Player Application 195 can be transmitted to one or more logging sites such as the Clearing House(s) 105 or Content Provider(s) 101 or Electronic Digital Content Store(s) 103 or any site designated and coupled to Transmission Infrastructures 107. This transmission can be scheduled at predetermined times to upload the usage information to a logging site. One predetermined time contemplated is early in the morning when Transmission Infrastructures 107 may not be as congested with network traffic. The Player Application 195 using known techniques, wakes-up at a scheduled time, and transmit the information from the local logging database to the logging site. By reviewing the logging site information, the Content Provider(s) 101 can measure the popularity of their Content 113.” [0926]);
automatically compiling, by one or more data processors, demographic information associated with the user requests, media content access data and associated access control parameters for items of media content including the particular item, said compiling aggregating access data comprising numbers of accesses and access control parameters for a plurality of items of media content, including the particular item of media content, having corresponding media content characteristics (“Content Provider(s) 101 use tools provided as part of the Secure Digital Content Electronic Distribution System 100 in order to prepare their Content 113 and related data for distribution. A Work Flow Manager Tool 154 schedules Content 113 to be processed and tracks the Content 113 as it flows through the various steps of Content 113 preparation and packaging to maintain high quality assurance. The term metadata is used throughout this document to mean data related to the Content 113 and in this embodiment does not include the Content 113 itself. As an example, metadata for a song may be a song title or song credits but not the sound recording of the song. The Content 113 would contain the sound recording. A Metadata Assimilation and Entry Tool 161 is used to extract metadata from the Content Provider(s)' Database 160 or data provided by the Content Provider(s) in a prescribed format (for a music example the Content 113 information such as CD title, artist name, song title, CD artwork, and more) and to package it for electronic distribution. The Metadata Assimilation and Entry Tool 161 is also used to enter the Usage Conditions for the Content 113. The data in Usage Conditions can include copy restriction rules, the wholesale price, and any business rules deemed necessary. A Watermarking Tool is used to hide data in the Content 113 that identifies the content owner, the processing date, and other relevant data. For an embodiment where the Content 113 is audio, an audio preprocessor tool is used to adjust the dynamics and/or equalize the Content 113 or other audio for optimum compression quality, compress the Content 113 to the desired compression levels, and encrypt the Content 113. These can be adapted to follow technical advances in digital content compression/encoding, encryption, and formatting methods, allowing the Content Provider(s) 101 to utilize best tools as they evolve over time in the marketplace.” See Spagna in [0166]; “Within their services, Electronic Digital Content Store(s) 103 implement certain functions of the Secure Digital Content Electronic Distribution System 100. Electronic Digital Content Store(s) 103 aggregate information from the Content Provider(s) 101, pack content and metadata in additional SCs, and deliver those SCs to consumers or businesses as part of a service or application.” See Spagna in [0169]; “The Rights Management Language consists of parameters that can be assigned values to define restrictions on the use of the Content 113 by an End-User(s) after the Content 113 purchase. The restrictions on the use of the Content 113 is the Usage Conditions 517. Each Content Provider(s) 101 specifies the Usage Conditions 517 for each of its Content 113 items.” See Spagna in [0309]);
transmitting, by one or more data processors, from the content distribution platform to the first content provider over the communications network, the access data in which impressions for the media content are [displayed] over two or more dimensions (“128 The Metadata SC(s) is then sent to the Content Promotions Web Site 156 using the Content Disbursement Tool (not shown).  129 The Content Disbursement Tool sends the Content SC(s) to the Content Hosting Site(s) 111. The Content Hosting Site(s) can reside at the Content Provider(s) 101, the Clearinghouse(s) 105 or a special location dedicated for Content Hosting. The URL for this site is part of the metadata that was added to the Metadata SC.” See Spagna in [0237]-[0238]);
causing the access data to be [displayed] in a graphical user interface (GUI) having at least one GUI element for content selection by an attribute (“The Content Acquisition Tool 171 opens the Metadata SC(s) 620 and display the non-encrypted information contained therein. Displayed information includes Extracted Metadata 173, for a music example, the graphic image(s) associated with the song and the information describing the song, a preview clip of the song can also be listened to if included in the Metadata SC(s) 620. In an example where the Content 113 is music, promotional information about the song or album, the album title, and the artist is also shown if provided by the Content Provider(s) 101. This information is displayed as a series of linked HTML pages in the browser window. Purchasable Content 113 such as the song and the lyrics and whatever other metadata the Content Provider(s) 101 wishes to protect, is not accessible to the Retail Content Web Site 180.” See Spagna in at least [0744]);
receiving user-generated input via the at least one GUI element selecting an attribute (“When invoking the Play-list editor, these are the End-User(s)' options:  View/Load/Delete Play-lists - Digital Content Librarian is invoked to display a list of stored Play-lists for selection of one to load or delete. Also see Digital Content Librarian below for more info. Save Play-list - Current version of Play-list is saved in the Digital Content Library 196. Delete Song - Currently selected song is deleted from Play-list. Add Song - Digital Content Librarian is invoked in song-search mode, for selection of song to add to the Play-list.” See Spagna in [0960]-[0968]; “Set Play-list attributes: Display and allow changes to the attributes of this Play-list. These attributes may be set: Play-list title; Play-list mode (random, sequential, etc); Repeat mode (play once, restart when done, etc); End-User(s) notes about this Play-list;” See Spagna in [0980]-[0984]);
causing the access data to be [displayed] in the GUI as filtered by the selected attribute (depends on their selection, See Spagna in figures 15A, 15B and 16);
receiving, by one or more data processors, data comprising a request from the first content provider to change a value of the access control parameter for the particular item for a specified demographic (“…the instead of logging the usage of Content 113 for later uploading to a logging site, the use of the Content 113 is uploaded to the logging site during every use of the Content 113. For example, when duplicating or copying the Content 113 stored at the End User Device(s) 109, on to an external device such as DVD Disc, digital tape, flash memory, mini Disc or equivalent read/writeable removable media, the use is updates to the logging site. This may be a precondition to copying the Content 113 in the usage conditions 206 that is transmitted when the Content 113 is purchased. This ensures the Content Provider(s) 101 can accurately track the usage of their Content 113 during their playing, duplicating or other actions upon the Content 113.” See Spagna in [0927]);
modifying, by one or more data processors in response to the received data, the access control parameter in the particular item in the content database (“An end user, as described previously in FIG. 6, purchases Content 113 over a telecommunications infrastructure such as the Internet. The Usage Conditions 517 allows the end user using End User Device(s) 109 to make one (1) physical copy of the Content 113 to a computer readable medium such as a recordable CD, DVD or tape. Now if the user wants to make another copy of the identical Content 113 to a computer readable medium such as a recordable CD, DVD or tape the end user does not have to download another copy. Instead, referring now to FIG. 20, shown is a flow diagram 2000 of an alternate embodiment of FIG. 6 for a method for updating usage conditions in lieu of downloading additional digital content, according to the present invention.” See Spagna in [0930]).
receiving a user identification from a terminal of a user in the specified demographic via a communication channel (“End-User(s) ID--An identification of the End-User(s) obtained by the Electronic Digital Content Store(s) 103 at the time the End-User(s) makes the buying selection and provides the credit card information.” See Spagna in [0354] and [0356]);
Spagna generally discloses that a request to change a value of the access control parameter is actually a request to change a value due to a selection from the user, as shown in the rejected limitation. 
Where Spagna does not explicitly teach a request to change a value of the access control parameter, Shen does teach receiving [an indication] to change [an access level] ("at 724, it is determined if an access level change is indicated as a result of a user input, system conditions, or other factors." See Shen in [0070]), modifying [the access level] ("If so, at 726, packette specifications are adjusted. Such an adjustment may involve additional coding units being included in packettes, or more packettes being selected for sending. The process 700 loops to 708 for the data to be included in the packettes to be identified based on the indicated change." See Shen in [0070] and reference Fig. 7) and providing access to the particular item ("The process 700 loops to 708 for the data to be included in the packettes to be identified based on the indicated change." See Shen in [0070]; after the loop back: "At 714, the packettes collected in transport packets. At 716, a number of the transport packets are collected in a buffer from which they can be resent if the packets are not received and thus are not acknowledged by the receiving system. At 718, the transport packets are sent to one or more receiving systems." Shen in [0069] in reference to Fig. 7). 
It would have been obvious to a person having ordinary skill in the art, at the date the claimed invention was made, to include in the teachings of Spagna to “receiving [an indication] to change [an access level]", "modifying [the access level]" and "providing access to the particular item”, as taught by Shen, because it would update the license characteristics, when the conditions are met, to support the security of the digital right to provide access only to the registered user.
Spagna, in view of Shen, does not expressly teach providing an authentication step in which a unique challenge is provided to a mobile device of the user and an authentication function is executed at the mobile device of the user that results in a response to the unique challenge being received via the communication channel and as a criterion for determining whether a transaction is to be granted, determining a correctness of the response to the unique challenge received via the communication channel, wherein the authentication function is activated for a particular period of time upon determining that the response to the unique challenge is correct. 
However, Ginter does teach an authentication step in which a unique challenge is provided and an authentication function is executed that results in a response to the unique challenge (“The preferred embodiment uses the three-way X.509 public key protocol steps. The following may be the first two steps in the example process: A. (precursor step): Establish means of creating validatable claims by A B. (precursor step): Establish means of creating validatable claims by B. These two steps ensure that each party has a means of making claims that can be validated by the other party, for instance, by using a public key signature scheme in which both parties maintain a private key and make available a public key that itself is authenticated by the digital signature of a certification authority. The next steps may be: A (proposal step): 1. Determine B's identity 2. Acquire means of validating claims made by B 3. Create a unique identity for this specific proposed communication 4. Create a communication proposal identifying the parties and the specific communication 5. Create validatable proof of A's identity and the origin of the communication proposal 6. Deliver communication proposal and associated proof to B. These steps establish the identity of the correspondent party B and proposes a communication. Because establishment of the communication will require validation of claims made by B, a means must be provided for A to validate such claims. Because the establishment of the communication must be unique to a specific requirement by A for communication, this communication proposal and all associated traffic must be unambiguously distinguishable from all other such traffic. Because B must validate the proposal as a legitimate proposal from A, a proof must be provided that the proposal is valid. The next steps may be as follows: B (acknowledgement step): 1. Extract A's identity from the communication proposal 2. Acquire means of validating claims made by A 3. Validate A's claim of identity and communication proposal origin 4. Determine the unique identification of the communication proposal 5. Determine that the communication proposal does not duplicate an earlier proposal 6. Create an acknowledgement identifying the specific communication proposal 7. Create validatable proof of B's identity and the origin of the acknowledgement 8. Deliver the acknowledgement and associated proof to A. These steps establish that party B has received A's communication proposal and is prepared to act on it. Because B must validate the proposal, B must first determine its origin and validate its authenticity. B must ensure that its response is associated with a specific proposal, and that the proposal is not a replay. If B accepts the proposal, it must prove both B's own identity and that B has received a specific proposal. The next steps may be: A (establishment step): 1. Validate B's claim acknowledgement of A's specific proposal 2. Extract the identity of the specific communication proposal from the acknowledgement 3. Determine that the acknowledgement is associated with an outstanding communication proposal 4. Create unique session key to be used for the proposed communication 5. Create proof of session key's creation by A 6. Create proof of session key's association with the specific communication proposal 7. Create proof of receipt of B's acknowledgement 8. Protect the session key from disclosure in transmission 9. Protect the session key from modification in transmission 10. Deliver protected session key and all proofs to B. These steps allows A to specify a session key to be associated with all further traffic related to A's specific communication proposal. A must create the key, prove that A created it, and prove that it is associated with the specific proposed communication. In addition, A must prove that the session key is generated in response to B's acknowledgement of the proposal. The session key must be protected from disclosure of modification to ensure that an attacker cannot substitute a different value.” See Ginter in Col 222 Ln 24 – Col 223 Ln 43). 
It would have been obvious to a person having ordinary skill in the art, at the date the claimed invention was made, to include in the teachings of Spagna a “challenge-response authentication”, as taught by Ginter, to improve on the security to perform the transaction.
Spagna, in view of Shen, further does not expressly teach selectively providing, by one or more data processors, the transaction that provides access to the particular item to the specified demographic via the content distribution platform according to the modified access control parameter for the period of time; and thereafter deactivating the authentication function upon expiration of the period of time.  
However, Ginter does teach gathering information for analysis in order to permit or deny access to usage information ("In this example, end users 3310 may transmit VDE permissions and/or other control information to the repository 3302 permitting and/or denying access to usage information collected by the audit system for use by the analysis system. This, in part, may help ensure end user's privacy rights as it relates to the usage of such information. Some containers may require, as an aspect of their control structures, that an end user make usage information available for analysis purposes. Other containers may give an end user the option of either allowing the usage information to be used for analysis, or denying some or all such uses of such information. Some users may elect to allow analysis of certain information, and deny this permission for other information. End users 3310 in this example may, for example, elect to limit the granularity of information that may be used for analysis purposes (e.g. an end user may allow analysis of the number of movies viewed in a time period but disallow use of specific titles, an end user may allow release of their ZIP code for demographic analysis, but disallow use of their name and address, etc.) Authors and/or the repository 3302 may, for example, choose to charge end users 3310 smaller fees if they agree to release certain usage information for analysis purposes." See Ginter in Col 311 Ln 59 - Col 312 Ln 13). 
It would have been obvious to a person having ordinary skill in the art, at the date the claimed invention was made, to include in the teachings of Spagna “use of acquired information for demographic analysis”, as taught by Ginter, because the information gathered, such as location information, would further limiting the license characteristics that could be modified and improve the process of editing the access levels, as shown in Shen.
Although there are details in claim 15 that are not recited in claim 8, independent claim 8 does recite limitations that define “license characteristics” and “media content characteristics”. Spagna, in view of Shen, in view of Ginter, do not explicitly teach wherein: the license characteristic comprises one or more of: a purchase price, an availability of content over a fixed period of time, an availability to download content or a geographic availability; the media content characteristic comprises one or more of: genres, a country of origin, one or more spoken languages, a presence of subtitles, a release date, one or more professional or government certifications or ratings, a selection by one or more industry festivals or events, one or more nominations or grant of one or more awards, or a list of participants in the item of media content.
However, Gargi does teach wherein: the license characteristic comprises one or more of a purchase price, an availability of content over a fixed period of time, an availability to download content or a geographic availability ("In a more specific example, processing circuitry 32 may process communications including, media content requests, access location information of clients 14, implement verification operations of location information of clients 14, assign usage rights based upon locations of clients 14, control media content access, media content storage, streaming of media content to clients 14, issue commands, and control other desired operations of media repository system 12 as described herein." See Gargi in [0046]) and the media content characteristic comprises one or more of genres, a country of origin, one or more spoken languages, a presence of subtitles, a release date, one or more professional or government certifications or ratings, a selection by one or more industry festivals or events, one or more nominations or grant of one or more awards, or a list of participants in the item of media content ("The location information may correspond to locations of the respective requesting clients 14 at the moments in time that the clients 14 are desirous of obtaining the media content. Exemplary location information may include absolute location information (e.g., geographical location for example including longitude and latitude coordinates) or relative location of a respective client 14 with respect to a beacon 28 (e.g., distance between the client 14 and a beacon 28) in illustrative embodiments." See Gargi in [0024]). 
It would have been obvious to a person having ordinary skill in the art, at the date the claimed invention was made, to include in the teachings of Spagna “details for a license and media content”, as taught by Gargi, because the details that are broadly taught in Spagna are part of the method of secure transfer of media content.

Regarding Claim 15, Spagna teaches 
providing access to content via a content distribution platform by which a plurality of content providers distribute a plurality of items of media content for users of the platform to access, the platform including a content database storing items of media content belonging to disparate content providers, each item of media content being associated with a media content characteristic and a license characteristic, (“The control of Content usage is enabled through the End-User Player Application 195 running on an End-User Device(s). The application embeds a digital code in every copy of the Content that defines the allowable number of secondary copies and play backs. Digital watermarking technology is used to generate the digital code, to keep it hidden from other End-User Player Application 195, and to make it resistant to alteration attempts. In an alternate embodiment, the digital code is just kept as part of the usage conditions associated with the Content 113. When the Digital Content 113 is accessed in a compliant End-User Device(s), the End-User Player Application 195 reads the watermark to check the use restrictions and updates the watermark as required. If the requested use of the content does not comply with the usage conditions, e.g., the number of copies has been exhausted, the End-User Device(s) will not perform the request.” See Spagna in at least [0157]);
one or more data processors; one or more computer-readable medium encoded with instructions for commanding the one or more data processors to execute steps (See Spagna in at least claim 41)
receiving user requests for distribution of items of media content according to license characteristics of those items of media content (“147 The End-User Device(s) 109 request from the Content Hosting Facility 111, sending the corresponding License SC for the purchased Content 113.” See Spagna in [0256]);
tracking [numbers of] accesses of a particular item of media content of a first content provider and a value of the license characteristic associated with those accesses (“The tracking of each use of Content 113 by the Player Application 195 can be transmitted to one or more logging sites such as the Clearing House(s) 105 or Content Provider(s) 101 or Electronic Digital Content Store(s) 103 or any site designated and coupled to Transmission Infrastructures 107. This transmission can be scheduled at predetermined times to upload the usage information to a logging site. One predetermined time contemplated is early in the morning when Transmission Infrastructures 107 may not be as congested with network traffic. The Player Application 195 using known techniques, wakes-up at a scheduled time, and transmit the information from the local logging database to the logging site. By reviewing the logging site information, the Content Provider(s) 101 can measure the popularity of their Content 113.” [0926]);
[automatically] compiling demographic information associated with the user requests, media content access data and associated license characteristics for items of media content including the particular item (“Content Provider(s) 101 use tools provided as part of the Secure Digital Content Electronic Distribution System 100 in order to prepare their Content 113 and related data for distribution. A Work Flow Manager Tool 154 schedules Content 113 to be processed and tracks the Content 113 as it flows through the various steps of Content 113 preparation and packaging to maintain high quality assurance. The term metadata is used throughout this document to mean data related to the Content 113 and in this embodiment does not include the Content 113 itself. As an example, metadata for a song may be a song title or song credits but not the sound recording of the song. The Content 113 would contain the sound recording. A Metadata Assimilation and Entry Tool 161 is used to extract metadata from the Content Provider(s)' Database 160 or data provided by the Content Provider(s) in a prescribed format (for a music example the Content 113 information such as CD title, artist name, song title, CD artwork, and more) and to package it for electronic distribution. The Metadata Assimilation and Entry Tool 161 is also used to enter the Usage Conditions for the Content 113. The data in Usage Conditions can include copy restriction rules, the wholesale price, and any business rules deemed necessary. A Watermarking Tool is used to hide data in the Content 113 that identifies the content owner, the processing date, and other relevant data. For an embodiment where the Content 113 is audio, an audio preprocessor tool is used to adjust the dynamics and/or equalize the Content 113 or other audio for optimum compression quality, compress the Content 113 to the desired compression levels, and encrypt the Content 113. These can be adapted to follow technical advances in digital content compression/encoding, encryption, and formatting methods, allowing the Content Provider(s) 101 to utilize best tools as they evolve over time in the marketplace.” See Spagna in [0166]; “Within their services, Electronic Digital Content Store(s) 103 implement certain functions of the Secure Digital Content Electronic Distribution System 100. Electronic Digital Content Store(s) 103 aggregate information from the Content Provider(s) 101, pack content and metadata in additional SCs, and deliver those SCs to consumers or businesses as part of a service or application.” See Spagna in [0169]; “The Rights Management Language consists of parameters that can be assigned values to define restrictions on the use of the Content 113 by an End-User(s) after the Content 113 purchase. The restrictions on the use of the Content 113 is the Usage Conditions 517. Each Content Provider(s) 101 specifies the Usage Conditions 517 for each of its Content 113 items.” See Spagna in [0309]);
transmitting the access data from the content distribution platform to the first content provider (“128 The Metadata SC(s) is then sent to the Content Promotions Web Site 156 using the Content Disbursement Tool (not shown).  129 The Content Disbursement Tool sends the Content SC(s) to the Content Hosting Site(s) 111. The Content Hosting Site(s) can reside at the Content Provider(s) 101, the Clearinghouse(s) 105 or a special location dedicated for Content Hosting. The URL for this site is part of the metadata that was added to the Metadata SC.” See Spagna in [0237]-[0238]);
receiving data comprising a request from the first content provider to change a value of the license characteristic for the particular item for a specified demographic (“…the instead of logging the usage of Content 113 for later uploading to a logging site, the use of the Content 113 is uploaded to the logging site during every use of the Content 113. For example, when duplicating or copying the Content 113 stored at the End User Device(s) 109, on to an external device such as DVD Disc, digital tape, flash memory, mini Disc or equivalent read/writeable removable media, the use is updates to the logging site. This may be a precondition to copying the Content 113 in the usage conditions 206 that is transmitted when the Content 113 is purchased. This ensures the Content Provider(s) 101 can accurately track the usage of their Content 113 during their playing, duplicating or other actions upon the Content 113.” See Spagna in [0927]);
modifying, in response to the received data, the license characteristic in the particular item in the content database (“An end user, as described previously in FIG. 6, purchases Content 113 over a telecommunications infrastructure such as the Internet. The Usage Conditions 517 allows the end user using End User Device(s) 109 to make one (1) physical copy of the Content 113 to a computer readable medium such as a recordable CD, DVD or tape. Now if the user wants to make another copy of the identical Content 113 to a computer readable medium such as a recordable CD, DVD or tape the end user does not have to download another copy. Instead, referring now to FIG. 20, shown is a flow diagram 2000 of an alternate embodiment of FIG. 6 for a method for updating usage conditions in lieu of downloading additional digital content, according to the present invention.” See Spagna in [0930]); and 
receiving a user identification from a terminal of a user in the specified demographic via a communication channel (“End-User(s) ID--An identification of the End-User(s) obtained by the Electronic Digital Content Store(s) 103 at the time the End-User(s) makes the buying selection and provides the credit card information.” See Spagna in [0354] and [0356]);
Spagna generally discloses that a request to change a value of the access control parameter is actually a request to change a value due to a selection from the user, as shown in the rejected limitation. 
Where Spagna does not explicitly teach a request to change a value of the access control parameter, Shen does teach receiving [an indication] to change [an access level] ("at 724, it is determined if an access level change is indicated as a result of a user input, system conditions, or other factors." See Shen in [0070]), modifying [the access level] ("If so, at 726, packette specifications are adjusted. Such an adjustment may involve additional coding units being included in packettes, or more packettes being selected for sending. The process 700 loops to 708 for the data to be included in the packettes to be identified based on the indicated change." See Shen in [0070] and reference Fig. 7) and providing access to the particular item ("The process 700 loops to 708 for the data to be included in the packettes to be identified based on the indicated change." See Shen in [0070]; after the loop back: "At 714, the packettes collected in transport packets. At 716, a number of the transport packets are collected in a buffer from which they can be resent if the packets are not received and thus are not acknowledged by the receiving system. At 718, the transport packets are sent to one or more receiving systems." Shen in [0069] in reference to Fig. 7). 
It would have been obvious to a person having ordinary skill in the art, at the date the claimed invention was made, to include in the teachings of Spagna to “receiving [an indication] to change [an access level]", "modifying [the access level]" and "providing access to the particular item”, as taught by Shen, because it would update the license characteristics, when the conditions are met, to support the security of the digital right to provide access only to the registered user.
Spagna, in view of Shen, does not expressly teach providing an authentication step in which a unique challenge is provided to a mobile device of the user and an authentication function is executed at the mobile device of the user that results in a response to the unique challenge being received via the communication channel and as a criterion for determining whether a transaction is to be granted, determining a correctness of the response to the unique challenge received via the communication channel, wherein the authentication function is activated for a particular period of time upon determining that the response to the unique challenge is correct. 
However, Ginter does teach an authentication step in which a unique challenge is provided and an authentication function is executed that results in a response to the unique challenge (“The preferred embodiment uses the three-way X.509 public key protocol steps. The following may be the first two steps in the example process: A. (precursor step): Establish means of creating validatable claims by A B. (precursor step): Establish means of creating validatable claims by B. These two steps ensure that each party has a means of making claims that can be validated by the other party, for instance, by using a public key signature scheme in which both parties maintain a private key and make available a public key that itself is authenticated by the digital signature of a certification authority. The next steps may be: A (proposal step): 1. Determine B's identity 2. Acquire means of validating claims made by B 3. Create a unique identity for this specific proposed communication 4. Create a communication proposal identifying the parties and the specific communication 5. Create validatable proof of A's identity and the origin of the communication proposal 6. Deliver communication proposal and associated proof to B. These steps establish the identity of the correspondent party B and proposes a communication. Because establishment of the communication will require validation of claims made by B, a means must be provided for A to validate such claims. Because the establishment of the communication must be unique to a specific requirement by A for communication, this communication proposal and all associated traffic must be unambiguously distinguishable from all other such traffic. Because B must validate the proposal as a legitimate proposal from A, a proof must be provided that the proposal is valid. The next steps may be as follows: B (acknowledgement step): 1. Extract A's identity from the communication proposal 2. Acquire means of validating claims made by A 3. Validate A's claim of identity and communication proposal origin 4. Determine the unique identification of the communication proposal 5. Determine that the communication proposal does not duplicate an earlier proposal 6. Create an acknowledgement identifying the specific communication proposal 7. Create validatable proof of B's identity and the origin of the acknowledgement 8. Deliver the acknowledgement and associated proof to A. These steps establish that party B has received A's communication proposal and is prepared to act on it. Because B must validate the proposal, B must first determine its origin and validate its authenticity. B must ensure that its response is associated with a specific proposal, and that the proposal is not a replay. If B accepts the proposal, it must prove both B's own identity and that B has received a specific proposal. The next steps may be: A (establishment step): 1. Validate B's claim acknowledgement of A's specific proposal 2. Extract the identity of the specific communication proposal from the acknowledgement 3. Determine that the acknowledgement is associated with an outstanding communication proposal 4. Create unique session key to be used for the proposed communication 5. Create proof of session key's creation by A 6. Create proof of session key's association with the specific communication proposal 7. Create proof of receipt of B's acknowledgement 8. Protect the session key from disclosure in transmission 9. Protect the session key from modification in transmission 10. Deliver protected session key and all proofs to B. These steps allows A to specify a session key to be associated with all further traffic related to A's specific communication proposal. A must create the key, prove that A created it, and prove that it is associated with the specific proposed communication. In addition, A must prove that the session key is generated in response to B's acknowledgement of the proposal. The session key must be protected from disclosure of modification to ensure that an attacker cannot substitute a different value.” See Ginter in Col 222 Ln 24 – Col 223 Ln 43). 
It would have been obvious to a person having ordinary skill in the art, at the date the claimed invention was made, to include in the teachings of Spagna a “challenge-response authentication”, as taught by Ginter, to improve on the security to perform the transaction.
Spagna, in view of Shen, further does not expressly teach selectively providing the transaction that provides access to the particular item to the specified demographic via the content distribution platform according to the modified access control parameter for the period of time; and thereafter deactivating the authentication function upon expiration of the period of time.  
However, Ginter does teach gathering information for analysis in order to permit or deny access to usage information ("In this example, end users 3310 may transmit VDE permissions and/or other control information to the repository 3302 permitting and/or denying access to usage information collected by the audit system for use by the analysis system. This, in part, may help ensure end user's privacy rights as it relates to the usage of such information. Some containers may require, as an aspect of their control structures, that an end user make usage information available for analysis purposes. Other containers may give an end user the option of either allowing the usage information to be used for analysis, or denying some or all such uses of such information. Some users may elect to allow analysis of certain information, and deny this permission for other information. End users 3310 in this example may, for example, elect to limit the granularity of information that may be used for analysis purposes (e.g. an end user may allow analysis of the number of movies viewed in a time period but disallow use of specific titles, an end user may allow release of their ZIP code for demographic analysis, but disallow use of their name and address, etc.) Authors and/or the repository 3302 may, for example, choose to charge end users 3310 smaller fees if they agree to release certain usage information for analysis purposes." See Ginter in Col 311 Ln 59 - Col 312 Ln 13). 
It would have been obvious to a person having ordinary skill in the art, at the date the claimed invention was made, to include in the teachings of Spagna “use of acquired information for demographic analysis”, as taught by Ginter, because the information gathered, such as location information, would further limiting the license characteristics that could be modified and improve the process of editing the access levels, as shown in Shen.
Spagna, in view of Shen, in view of Ginter, do not explicitly teach wherein: the license characteristic comprises one or more of: a purchase price, an availability of content over a fixed period of time, an availability to download content or a geographic availability; the media content characteristic comprises one or more of: genres, a country of origin, one or more spoken languages, a presence of subtitles, a release date, one or more professional or government certifications or ratings, a selection by one or more industry festivals or events, one or more nominations or grant of one or more awards, or a list of participants in the item of media content.
However, Gargi does teach wherein: the license characteristic comprises one or more of a purchase price, an availability of content over a fixed period of time, an availability to download content or a geographic availability ("In a more specific example, processing circuitry 32 may process communications including, media content requests, access location information of clients 14, implement verification operations of location information of clients 14, assign usage rights based upon locations of clients 14, control media content access, media content storage, streaming of media content to clients 14, issue commands, and control other desired operations of media repository system 12 as described herein." See Gargi in [0046]) and the media content characteristic comprises one or more of genres, a country of origin, one or more spoken languages, a presence of subtitles, a release date, one or more professional or government certifications or ratings, a selection by one or more industry festivals or events, one or more nominations or grant of one or more awards, or a list of participants in the item of media content ("The location information may correspond to locations of the respective requesting clients 14 at the moments in time that the clients 14 are desirous of obtaining the media content. Exemplary location information may include absolute location information (e.g., geographical location for example including longitude and latitude coordinates) or relative location of a respective client 14 with respect to a beacon 28 (e.g., distance between the client 14 and a beacon 28) in illustrative embodiments." See Gargi in [0024]). 
It would have been obvious to a person having ordinary skill in the art, at the date the claimed invention was made, to include in the teachings of Spagna “details for a license and media content”, as taught by Gargi, because the details that are broadly taught in Spagna are part of the method of secure transfer of media content.
Regarding Claims 9 and 16, Spagna, in view of Shen, in view of Ginter, and in view of Gargi, teaches the limitations of claims 8 and 15. Spagna, in view of Shen, in view of Ginter, and in view of Gargi, further teaches capturing a user metric associated with each tracked access ("The access of the clients to the media content by the usage rights may be dynamic in at least some configurations and in one embodiment based upon location information of the respective clients." See Gargi in [0016]).
Regarding Claims 10 and 17, Spagna, in view of Shen, in view of Ginter, and in view of Gargi, teaches the limitations of claims 9 and 16. Spagna, in view of Shen, in view of Ginter, and in view of Gargi, further teaches the transmitted access data is filtered according to the user metric ("Responsive to the processing and analysis of requests, media repository system 12 may permit respective clients 14 to access and consume desired media content (e.g., one or more of the media data items) according to respective determined usage rights. As mentioned, location information of individual clients 14 may be used to determine usage rights and to control the access of clients 14 to the media content." See Gargi in [0017]).
Regarding Claims 11 and 18, Spagna, in view of Shen, in view of Ginter, and in view of Gargi, teaches the limitations of claims 9 and 16. Spagna, in view of Shen, in view of Ginter, and in view of Gargi, further teaches the user metric is a location of an accesser (Shown above, see Gargi in [0016]-[0017]).
Regarding Claims 12 and 19, Spagna, in view of Shen, in view of Ginter, and in view of Gargi, teaches the limitations of claims 9 and 16. Spagna, in view of Shen, in view of Ginter, and in view of Gargi, further teaches the access data is transmitted upon occurrence of a trigger condition ("In another example, a unique confirmation identifier may be communicated to a requesting client 14 who may have to communicate the identifier to usage rights system 20 (e.g., via a respective beacon 28) within a predefined amount of time to be granted usage rights." See Gargi in [0033]).
Regarding Claims 13 and 20, Spagna, in view of Shen, in view of Ginter, and in view of Gargi, teaches the limitations of claims 12 and 19. Spagna, in view of Shen, in view of Ginter, and in view of Gargi, further teaches the trigger is based on a request received at the platform or a passage of time (Shown above, see Gargi in [0033]).

Claims 14 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spagna, in view of Shen, in view of Ginter, in view of Gargi, and Wieder (US 8,001,612, hereinafter "Wieder").
Regarding Claims 14 and 21, Spagna, in view of Shen, in view of Ginter, and in view of Gargi, teaches the limitations of claims 8 and 15. Spagna, in view of Shen, in view of Ginter, and in view of Gargi, does not explicitly teach the access data includes anonymized historical information regarding activity associated with one or more items of media content that share a common value media content characteristic and are associated with multiple content providers.
However, Wieder does teach anonymized historical information by the use of an anonymous owner ID ("FIG.16 shows an example of the contents of a user's play history for a composition (for a unique user). The play-history may include an anonymous-ownerID 1304; the composition-ID 1603; and a record-of-play 1604 for each time the user experienced the composition. The play-history may also include a parameter that points to the last record 1605. The play-history may also include parameters that summarize the user's experience with the composition such as "number of times played" 1606 and "average % played" 1607. The play-history may also include one or more validation hashes (digital signatures) 1608." See Wieder in Col 30 Ln 35-45). The play-history is interpreted to be associated with one or more items of media content in the example of play-history for a record that would include multiple music files, as shown in Wieder.
It would have been obvious to a person having ordinary skill in the art, at the date the claimed invention was made, to modify the teachings of Gargi, in view of Shen, of "recording historical information of the activity associated with one or more items of media content" to include "an anonymous-owner ID", as taught by Wieder, because it would maintain the security of the digital right to hide priority details concerning the registered user of the digital right.

Response to Arguments
Applicant’s arguments, filed 25th of October of 2021, with respect to the rejections under 35 USC 101, 35 USC 112 and 35 USC 103 have been fully considered.  
Regarding the rejection under 35 USC 101, the Applicant argues: Claims 8-21 stand rejected under 3 5 USC § 101 as allegedly being directed to non-patentable subject matter. These rejections are respectfully traversed. In addition to the amendments discussed during the above-referenced interview, claim 8 was also amended to recite: "receiving a user identification from a terminal of a user in the specified demographic via a communication channel; providing an authentication step in which a unique challenge is provided to a mobile device of the user and an authentication function is executed at the mobile device of the user that results in a response to the unique challenge being received via the communication channel; as a criterion for determining whether a transaction is to be granted, determining a correctness of the response to the unique challenge received via the communication channel, wherein the authentication function is activated for a particular period of time upon determining that the response to the unique challenge is correct; selectively providing, by one or more data processors, the transaction that provides access to the particular item to the specified demographic via the content distribution platform according to the modified access control parameter for the period of time; and thereafter deactivating the authentication function upon expiration of the period of time" (for support, see, inter alia, specification pars. 123, 139, 150, 151, 168). Claim 15 was amended in a similar fashion.
In response: the amendments have placed the claims in better standing to overcome the rejection under 101 for subject matter eligibility. Therefore, the claims are now eligible and the rejection has been withdrawn. 
The rest of the arguments regarding the rejection under 101 will not be considered because the rejection was withdrawn. 

Regarding the rejection under 35 USC 103, the Applicant argues: Claims 8-13 and 15-20 stand rejected under pre-AIA  35 U.S.C. 103(a) as allegedly being unpatentable over Gargi (US 2006/0173782, hereinafter "Gargi"), in view of Shen (US 2007/0112811, hereinafter "Shen"), in view of Ginter (USP 8,639,625, hereinafter "Ginter"). Claims 14 and 21 stand rejected under pre-AIA  35 U.S.C. 103(a) as allegedly being unpatentable over Gargi, in view of Shen, in view of Ginter, and further in view of Wieder (USP 8,001,612, hereinafter "Wieder"). These rejections are respectfully traversed.
In response: The amendments to the claims have overcome the main prior art of the previous action. The amendments require a new grounds of rejection. Therefore, the claims have been considered under the new grounds of rejection and remain rejected. 
The arguments against the prior art were considered but will not be discussed in light of the new grounds of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR R MARTINEZ-HERNANDEZ whose telephone number is (571)270-0658. The examiner can normally be reached M-F from 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. HAYES can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERM/Examiner, Art Unit 3685                                                                                                                                                                                                        
/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685